FILED
                             NOT FOR PUBLICATION                            JAN 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM P. GARCIA,                               No. 08-16672

               Plaintiff - Appellant,            D.C. No. 1:03-CV-06658-LJO-
                                                 SMS
  v.

V. KATUKOTA, M.D.; et al.,                       MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       William P. Garcia, a California state prisoner, appeals pro se from the

district court’s summary judgment for defendants and the order denying his motion

for a preliminary injunction in his 42 U.S.C. § 1983 action alleging deliberate

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
indifference to his serious medical needs. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo an order granting summary judgment, Toguchi

v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and for abuse of discretion and

proper application of legal principles an order denying a preliminary injunction,

Earth Island Inst. v. U.S. Forest Serv., 351 F.3d 1291, 1298 (9th Cir. 2003). We

affirm.

      The district court properly granted summary judgment to defendants because

evidence of medical misdiagnosis and of a difference of medical opinion are

insufficient to show deliberate indifference. See McGuckin v. Smith, 974 F.2d
1050, 1059 (9th Cir. 1992) (explaining that negligence in diagnosing or treating a

medical condition, without more, does not violate a prisoner’s Eighth Amendment

rights), rev’d on other grounds, WMX Tech., Inc. v. Miller, 104 F.3d 1133 (9th Cir.

1997) (en banc); Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir. 1989) (holding

that a difference of opinion regarding the best course of medical treatment does not

amount to deliberate indifference).

      Because “the district court employed the proper preliminary injunction

standard and correctly apprehended the underlying legal issues in the case,” it did

not abuse its discretion in denying Garcia’s motion for preliminary injunction.

Earth Island Inst., 351 F.3d at 1298.


IL/RESEARCH                               2
      Garcia’s remaining contentions are unpersuasive. His motion for sanctions

is denied.

      AFFIRMED.




IL/RESEARCH                             3